Order
And Now, June 6, 1979, upon consideration of the application of the Pennsylvania Board of Probation and Parole for reargnment or clarification of the opinion and order filed March 22, 1979 (41 Pa. Commonwealth Ct. 350), and of the Petitioner’s answer thereto, it is ordered that the application for reargument be denied and that the order of this Court entered March 22, 1979 be and the same is amended to read as follows:
And Now, June 6, 1979, summary judgment is entered for Donald Champion. The decision of the Board of Probation and Parole entered April 13, 1977 to recommit Donald Champion as a convicted parole violator is hereby vacated. It is ordered that within 10 days hereof, the said Board shall afford the said Donald Champion a new revocation hearing after proper notice thereof.
(MacPhail, J.)